 ENTERPRISEAGGREGATES CORPEnterpriseAggregatesCorporationandRobertHansenandJosephValascoandRamonOrtegaCases 21-CA-22745, 21-CA-22844,and 21-CA-2290227 August 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 12 April 1984 Administrative Law Judge JerroldH Shapiro issued the attached decision TheGeneral Counsel filed exceptions and a supportingbriefThe National Labor Relations Board hasdelegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and brief i andhas decided to affirm the judge s rulings, findings,and conclusions as modified and to adopt the recommended Order 2Although we agree with the judge s dismissal ofthe complaint alleging that the Respondent violatedSection 8(a)(3) and (1) by refusing to pay retirementbenefits to three employees who had engagedina strike,we do so for the reasons set forthbelowAs more fully detailed in the judge's decision,employees Robert Hansen Joseph Velasco, andRamon Ortega were eligible to receive a percentage of their accumulated straighttime wages as aretirement benefit following termination of theiremployment with the Respondent The record establishes that the Respondent paid such benefits toseveral employees prior to a strike which lastedfrom November 1981 until May 1982 The threeemployees involved here participated in the aforementioned strike In May 1982 the Respondent refused to pay retirement benefits to another strikingemployee-CliffordBelvill-followingBelvill stender of resignation In an earlier unfair laborpractice proceeding an administrative law judgeconcluded on the evidence before him that the Respondent's refusalwas based on its animositytoward those who participated in the strike, thusestablishingan 8(a)(3) violation 3IWe agree with the GeneralCounsel thatin the first paragraph of secI B 2 of the judges decisionthe judge inadvertentlyidentifiedJanuary20 1983 as the datethe Charging Partiesquit the Respondents employThe properdate as reflected in the record and elsewhere in the decisionis 20 July 1983 This error is corrected2Chairman Dotson believes thatan issue concerning the Board s Junsdiction is presenthereNevertheless he concurs in the resultof this case7EmployeesVelasco and Ortega were involved in thatcase alsowhere the judgefound thatthe Respondents refusal to pay them vacstion benefits violated Sec 8(aX3) A Board majority recently affirmed the71On 21 June 1983 the Respondent ceased operations for economic reasons and has not engaged inbusiness since that time By letters dated 20 July1983Hansen, Ortega and Velasco, who had beenawaiting reinstatement, informed the Respondentthat they were terminating their employment andrequested payment of their accrued retirement benefitsThe Respondent never replied to their requestsThe three subsequently charged that theRespondent's failure to pay the benefits violatedSection 8(a)(3) since it allegedly hinged on theirparticipation in the strikeOn our review of the record we conclude thatthe General Counsel failed to provide evidence sufficient to support a finding that the Respondentviolated Section 8(a)(3)As the Board stated inWright Line251NLRB 1083, 1089 (1980) `[O]urtask in resolving cases alleging violations whichturnonmotivation is to determine whether acausal relationship existed between employees engagingin union or other protected activities andactions on the part of their employer which detrimentally affect such employees employment ' Theburden of establishing that causal relationship belongs to the General Counsel, whose initial responsibility is to providea prima facieshowing suffident to support the inference that protected conduct was a motivating factor' in the employer's decision " IbidIn this case the General Counsel would have usinfer that the three employees involvement in thestrikewas a motivating factor in the Respondent sfailure to pay their retirement benefitsHowever,the sole basis offered to support the proposed inference is the prior decision with respect to employeeBelvill Such evidence alone is not sufficient to satisfy the General Counsel's burden SeeBillFoxChevrolet270 NLRB 568 (1984),Tama Meat Packmg Corp v NLRB,575 F 2d 661 (8th Cir 1978),certdenied 439 US 1069 (1979) The GeneralCounsel did not offer other evidence to support hiscaseFor example, a showing that the Respondentdistributed retirement benefits to other employeesafter its cessation of business would have substan-tially supported the complaint allegations The absence of such evidence is not helpful to the GeneralCounsel s case SeeW & F Building MaintenanceCo, 268 NLRB 849, 852-853 (1984) We also notethatmore than a year passed between the end ofthe strike and the cessation of the Respondents operations followed by the employees' subsequent request for retirement benefits In view of this passage of time and in the absence of any evidencejudges decisionin all respectsEnterprise Aggregates Corp271NLRB978 (1984) (MemberHunter dissenting in part )276 NLRB No 11 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatwould suggest that the Respondent continuedto harbor a hostile attitude toward those who participated in the strike, we find that the GeneralCounsel failed to establish a connection betweenthe employees' protected activity and the failure topay retirement benefitsThe absence of evidence sufficient to bridge thecausal gap between the employees strike activityand the Respondent's conduct in this case convinces us that the General Counsel failed to meethis initial responsibility underWright LineOn thisbasiswe adopt the judge's dismissal of the complaintORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dismissedFrank M Wagner Jrfor the General CounselNorman Jones Esq (Jones Jones & Jones)for the RespondentDECISIONSTATEMENT OF THE CASEJERROLD H SHAPIRO Administrative Law Judge Thehearing in this consolidated proceeding which was heldFebruary 28 1984 is based on unfair labor practicecharges filed against Enterprise Aggregates Corporation(Respondent) by Robert Hansen in Case 21-CA-22745on November 7 1983 by Joseph Velasco in Case 21-CA-22844 on December 20 1983 as amended January31 1984 and by Ramon Ortega in Case 21-CA-22902 onJanuary 11 1984 The Regional Director for Region 21of the National Labor Relations Board (the Board) onbehalf of the Boards General Counsel issued a consohdated amended complaint in these cases on February 31984 alleging that since July 1983 Respondent has refused to pay Hansen Velasco and Ortega certain accrued fringe benefits because they engaged in union orother protected concerted activities and that by engagingin this conduct Respondent has violated Section 8(a)(1)and (3) of the Act Respondent filed a timely answer tothe complaint denying the commission of the allegedunfair labor practicesOn the entire record t from my observation of the demeanor of the witnesses and having considered the partiesoral arguments and the General Counsels posthearing brief I make the following1The General Counsels motion to correct transcript is grantedFINDINGS OF FACTIJURISDICTION AND THE ALLEGED UNFAIR LABORPRACTICESA The EvidenceRespondent is a California corporation which for epproximately 11 years was engaged in the mining processmg and the sale of concrete aggregates from its placeof business in Arcadia California Respondent ceaseddoing business June 21 1983 but as of the date of thehearing no action has been taken to liquidate the Company However all of Respondents equipment was repossessed by its creditors and Respondent has no assets Respondent was always an unprofitable business enterpriseand its operations for 1983 were essentially the same asfor 1982 and earlier yearsIn the normal course and conduct of its business operationsduring calendar year 1982which was also itsfiscalyearRespondent purchased and received goodsand products valued in excess of $50 000 from supplierslocatedwithin California each of which in turn punchased the same goods and products directly from suppliers located outside the State of California During theapproximately 6 months of its operation in 1983 beforeceasing operations in June Respondent purchased goodsand materials valued at $49 887 which included $10 702in parts that were manufactured within CaliforniaRespondent employed approximately 15 employees asproduction workers at its Arcadia plant who were represented by Local No 12 International Union of Operatmg Engineers AFL-CIO (the Union) until the Union inJanuary 1980 was decertified by the Board following aBoard conducted secret ballot decertification electionInMarch 1980 Respondents presidentDonaldNourse held a meeting with the Company s productionworkers and announced his intention to establish somesort of a retirement system for them Nourse told themthat employees would be eligible for the plan after workmg for 1 year and that he contemplated some sort of anIRA account which would pay an employee upon retirement a benefit of 6 percent of his straight time payHe further said that under the plan employees wouldaccure benefits retroactive to January 1 1980 Thereafter although no employee IRA accounts were ever actually establishedRespondent carried on its books thepromised retirement benefits and paid to employees wholeft it empioy b5 reason of retirement quit layoff disabilityor death an amount equal to 6 percent of theiraccumulated straight time pay Thus Darryl Clark andDavid Warner who both quit in Septemeber 1980 Patncia Taylor who quit in November 1980 Eugene Kennedy who became disabled in November 1980 and JerryBumgarner and Everett Yander who were laid off inMay 1980 all received amounts ranging from $431 to$1271 in IRA benefits upon leaving their jobs EmployeeRichard Harvey died on November 18 1980 and Respondent paid $1077 in IRA moneys to his estateOn November 17, 1981, approximately 13 productionworkers employed at the Arcadia plant went out onstrikeincluding the Charging Parties and there was ENTERPRISEAGGREGATES CORP73picketing at the plant for approximately 5 months withsignswhich readEnterpriseAggregates Not PayingPrevailingWages Operating Engineers Local 12 Sanctioned by the Construction Trades Council and by theTeamstersDuring the strike Respondent permanentlyreplaced the staking employees with striker replacementsDuring the strike on December 10 1981 the 13 stnkers sentNourse a joint letter which statedI the undersigned request an immediatepayment for all the moneysdepositedin theIndividualRetirementAccount in mynameIn response Nourse mailed the following identically worded letter dated December 22 1981 to each ofthe strikers including the Charging PartiesWe are in receipt of the letter which you signedalongwith the other employees dated December10 1981 regarding payment of any moneys presently due you from the Retirement Fund Monies heldin this fund are disbursed only when an employee islaid off fired or quitsInasmuchas the Company has not fired or laidyou off we cannot disburse any moneys to youunless you have quit To date we have not been notified of your having quitIn May 1982 just after the cessation o" the picketing agroup of the former striking employees including theCharging Parties met in Respondents office with NourseandRespondentslabor relationsconsultantNormanJones The former strikers offered to return to work andwere advised by Nourse that they had been replaced bystriker replacements and would be called back to workwhen theirpositionsbecame available On the subject ofretirement benefits Nourse informed the group that hecould not do anything about paying these benefits untilthe employees quit and the matter had been settled onthe picket lineOne of the former strikers referring toNourse s December 22 1981 letter which had indicatedthatRespondent would pay them their accrued retirementmoneys if they quit their employment askedNourse what would happen if he resigned and asked forhismoney Nourse replied that was then and this isnow and told the employees that payment of the retirement moneyswas as yetnot underconsideration by Respondent as it did not know where it stood at that pointInMay 1982 following the aforesaid meeting strikerClifford Belvill informed Respondent that he was resigning and requested the moneys owed to him under theRespondents retirement program In violation of Section8(a)(3) and (1) of the Act the Respondent refused to payBelvill the retirement fund moneys it owed him becauseof its animosity toward the strikers forstriking 22The fmdmgsconcerning Respondents refusal in May 1982 to payClifford Belvillmoneys owed him under its retirement program are basedonAdministrativeLaw Judge Burton Litvacksdec-ion issued onAugust 2 1983 in Cases 21-CA-21337 and 21-CA-21628 Although theBoard has not issued its decision in this matter I presumethat it willaffirm JudgeLitvacksdecision in this respect because the Respondentdid not except to that portionof thejudge s decisionIn late July 1983 Respondent received letters datedJuly 20 1983 from the Charging Parties stating thateach of them as of July 20 had quit their position withRespondent and requested all moneys due to them withinterest that had been contributed to the retirement acLount during their employment with the Company Respondent did not respond to these lettersVelasco began work for Respondent in September1978Ortega began work for Respondent in February1978Hansen began work for Respondent in April 1979The Charging Parties have been in the job marketsince the strike ended but none of them has been permanently employed or been able to find regular and substantially equivalent employment with another employeras compared to the positions of employment each heldwith Respondent prior to the strikeB Discussion and Conclusionary Findings1JurisdictionThe Board will use an employers last full calendar orfiscalyear preceding the year in which the employer salleged unfair labor practices occurred to determinewhether it will assert jurisdiction over the alleged unfairlabor practices SeeReliable Roofing Co246 NLRB 716fn 1 (1979) and cases cited therein Here as described indetail supra Respondent during its last full calendar andfiscal year prior to the alleged unfair labor practices metone of the Board s applicable discretionary jurisdictionalstandards the indirect inflow standard and was an employer engaged in commerce within the meaning of theAct 3 Under the circumstances the fact that during thecalendar and fiscal year in which the alleged unfair laborpractices took place Respondent did not meet theBoard s jurisdictional standard is an insufficient reasonfor the Board not to assert jurisdictionMoreover theassertion of jurisdiction is particularly appropriate in thiscasebecauseRespondents calendar and fiscal yearwhich coincided with the period when the alleged unfairlabor practices occurredwas lessthan 7 months andthere is no evidence that 1982 was an unusual businessyear for Respondent or that its business normally did notmeet the Board s jurisdictional requirements It is for allof the foregoing reasons that I am of the opinion that theBoard has jurisdiction over the alleged unfair labor practices herein2 The alleged unfair labor practicesThe Charging Parties were eligible under Respondent s retirement program to receive 6 percent of their accumulated straight time pay for the period from January11980 until January 20 1983 the date they quit theiremploy Prior to the employees November 17 1981strikeRespondent paid those employees who quit itsemploy the moneys which had been accrued for themunder Respondents retirement program However late in5TheBoard asserts unsdictionovernonretail enterprises such as Respondent under the indirectinflow theorywherethe employerpurchasesfrom sellers in the State at least $50 000worth of goods whichoriginateoutside the StateSiemonsMailing Service122 NLRB 81 85 (1958) andSouthern Dolomite129 NLRB 1342 (1961) 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDJuly 1983 when the Charging Parties who had supportedthe Union s strike quit Respondent s employ and asked tobe paid the moneys owed to them under Respondentsretirement programRespondent ignored their requestPreviously in May 1982 in violation of Section8(a)(1)and (3) of the Act Respondent refused to pay strikerClifford Belvill the retirement fund moneys owed to himbecause of Respondents animosity towards the strikersAssuming that these circumstances establish that theGeneral Counsel has proven by a preponderance of theevidence that a motivating factor in Respondents July1983 failure to pay the Charging Parties the retirementfund moneys owed them was the fact that they had supported the Union s strike I am persuaded for the reasonsset forth below that the record as a whole rebuts thisconclusionThe record establishes that Respondent had a legitimate business justification for its failure in July 1983 topay the retirement moneys it owed the Charging Partiesand that it would have failed to pay them these moneysat that time irrespective of their support of the strikeThus 1 month before Respondents July 1983 failure tohonor the Charging Parties request for their retirementmoneys Respondent which for several years had beenan unprofitable business enterprise ceased doing businessand although it still existed as a legal entity all of itsequipment was repossessed by its creditors and it had noassetsThese circumstances and the lack of evidence thatRespondent has distributed any retirement moneys sinceits closure persuade me that Respondent has proven thatithad a legitimate business justification for failing tohonor the Charging Parties request for their retirementmoneys and that it would not have honored those requests irrespective of the Charging Parties support ofthe strikeOn these findings of fact and conclusions of law andon the entire record I issue the following recommended4ORDERThe amended consolidated complaint is dismissed in itsentirety4 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes